Citation Nr: 1109330	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  04-29 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to September 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying service connection for bilateral hearing loss.  In November 2003, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in August 2004.

In September 2006, the Veteran and his spouse presented sworn testimony during a Travel Board hearing in St. Petersburg, Florida, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In a January 2007 decision, the Board denied the matter on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2008, the Court issued an order granting a February 2008 joint motion to remand (JMR) the appeal to the Board.  The appeal was returned to the Board for action consistent with the February 2008 JMR and Court order.  In a subsequent October 2009 decision, the Board again denied the matter on appeal.  The Veteran appealed the Board's decision to the Court.  In July 2010, the Court issued an order granting a July 2010 JMR.  The appeal was returned to the Board again for action consistent with the July 2010 JMR and Court order.  

The record reflects that, in September 2009, the Veteran submitted additional evidence by facsimile to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304 (2010).  Moreover, in October 2009, the Veteran submitted duplicate copies of this evidence by mail.  Subsequently, in February 2011, the Veteran submitted additional evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran experienced acoustic trauma during service, and it is as likely as not that his current bilateral hearing loss is related to the in-service acoustic trauma. 


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  1110, 1112, 1113, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Merits of the Claim

The Veteran claims that his currently diagnosed bilateral hearing loss is the direct result of his active military service.  Specifically, he contends that his exposure to noise from weaponry fire during combat resulted in bilateral hearing loss.  He, therefore, believes that service connection is warranted.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for organic diseases of the nervous system, such as hearing loss, may alternatively be established on a presumptive basis by showing that the disease became manifest to a degree of 10 percent or more within one year from the date of separation from service.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

In February 2003, the Veteran was informed that his service records could not be located and were likely destroyed by the 1973 fire at the National Personnel Records Center (NPRC).  See Report of contact, February 2003.  In a case such as this where the Veteran's service records are incomplete, the Board's obligation to explain its findings and conclusions, and to carefully consider the benefit-of-the-doubt doctrine, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board notes, however, that O'Hare does not create a presumption that the missing service treatment records would, if they still existed, necessarily support the Veteran's claim.

Case law does not establish a heightened "benefit of the doubt" when the Veteran's service treatment records have been destroyed, only heightened duties of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the Veteran in developing the claim, and to explain its decision.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection.  Rather, it only increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board concedes that the Veteran was exposed to acoustic trauma in service.  In support of his claim, the Veteran submitted evidence of his unit's combat activities. In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that, under 38 U.S.C.A. § 1154(b), a combat Veteran's assertions of an event during combat are to be presumed, if consistent with the time, place, and circumstances of such service.  However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated by service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat Veteran; it only aids him by relaxing the evidentiary standards for determining what happened in service.  A Veteran must still establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those in-service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  As discussed below, the evidence sufficiently indicates a nexus between the Veteran's current bilateral hearing loss and the in-service acoustic trauma to allow for a grant of service connection.

First, the Board will address whether there is sufficient evidence of continuous hearing loss symptomatology since service.  As noted in the prior Board decisions, the Veteran and his spouse testified as to some hearing difficulties after his service, and his daughter stated that, since her early childhood, she remembered having to physically face the Veteran while speaking to him because he did not always hear what was said to him.  

On the other hand, the Veteran was first diagnosed as having bilateral hearing loss in February 1998.  In the February 1998 private treatment record containing the diagnosis, the private examiner checked a box marked hearing loss and wrote a note beside the box, stating "approximately four years."  See Cleveland Clinic Florida treatment record, February 1998.  Taken at face value, the Board notes that the this notation indicates an onset date for the Veteran's hearing loss of roughly 1994, thereby contradicting the statements made by the Veteran and his family, indicating hearing loss symptomatology since discharge from service

As noted in the prior Board decisions, the Veteran and his family members are certainly competent to report continuous symptomatology of hearing loss since service.  There is some question, though, as to the credibility of these statements in light of the Veteran's self-reported history of onset in approximately the mid-1990's, long before he filed his claim for VA compensation.  For these reasons, the Board assigned less weight to the lay statements in prior decisions denying this claim. 

However, it is not necessary to evaluate whether the lay statements are credible, since continuity of symptomatology is but one method of establishing service connection for a disability.  As noted above, service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  

A review of private and VA treatment records indicates that the Veteran is currently diagnosed with bilateral hearing loss.  He was first diagnosed with bilateral hearing loss, as defined above, in February 1998.  Additionally, VA treatment records indicate that the Veteran was diagnosed with bilateral, moderate to severe, sensorineural hearing loss in February 2004.  See VA treatment record, February 2004.  It is clear, as conceded, that the Veteran experienced acoustic trauma during service.  The remaining question to be answered, then, is whether a nexus exists between the Veteran's current bilateral hearing loss and traumatic noise exposure during service.  

In a January 2011 private treatment record, a private examiner noted reviewing the claims file.  She stated that audiometric data included in treatment records dating back to 1998 showed that the Veteran had mild to severe sensorineural hearing loss in the right ear and mild to profound sensorineural hearing loss in the left ear.  Subsequent treatment records dated through 2009 indicated deterioration in the Veteran's hearing.  The private examiner stated that the Veteran's current hearing loss was more likely than not attributable to service.  The private examiner stated that, as the Veteran demonstrated particularly high frequency hearing loss, the hearing loss was more likely than not noise-induced.  The private examiner also noted that the Veteran's hearing loss was asymmetric, being worse in the left ear.  She stated that this condition more likely than not resulted from the manner in which the Veteran fired his weapon during service.  Specifically, the private examiner explained that when the Veteran, being right-handed, fired his weapon, his right shoulder would block some of the noise in his right ear while his left ear would be left completely unprotected.  Therefore, the left ear would experience increased unilateral damage.  The private examiner further noted that, during the Veteran's two-year tour of service, he was exposed repeatedly to at least 140 decibels of sound, the decibel level of a gunshot blast.  The private examiner stated that the acoustic energy in a single report of a high-powered rifle was equivalent to almost 40 hours of exposure to 90 decibels and that, therefore, the noise of the firing of one bullet equaled the effects of one week's worth of hazardous noise exposure.  The private examiner also found evidence suggesting damage and subsequent deterioration to the Veteran's specialized hearing cells.  She explained that this was characteristic of impulse noise, such as gunfire, resulting in acoustic trauma.  She noted that damage to these cells was permanent, as they did not regenerate, and that acoustic trauma might occur from a single exposure to gunfire noise.  Considering the examiner's detailed review of evidence, to include findings regarding the Veteran's current bilateral hearing loss disorder and the nature of his in-service noise exposure, the Board finds the January 2011 private examiner's findings to have probative value in this matter.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail of their analysis).

By contrast, in a March 2005 VA medical examination report, a VA examiner reported reviewing the Veteran's claims file and noting the conceded in-service noise exposure.  The examiner concluded that a relationship between the Veteran's in-service noise exposure and currently diagnosed bilateral hearing loss would be "speculative."  The examiner provided three rationales to support his opinion: (1) the Veteran first complained of hearing loss only eight to nine years prior, over fifty years from the separation from service; (2) the Veteran had several other risk factors for hearing loss, including thirty-five years of occupational noise exposure, coronary artery disease, hyperglycemia, anemia, hyperlipidemia, and hypertension; and (3) the earliest audiogram (1998) showed hearing loss not unexpected for a person of the Veteran's age.  The examiner noted that, although the Veteran's most recent audiogram indicated low and mid frequency hearing loss that exceeded age norms, this could not reasonably be attributed to military noise exposure so remote in time.

The Board disagrees with the conclusion in the most recent JMR that it was error to consider the 2005 VA examiner's opinion as negative evidence.  It is true, as the JMR noted, that the Court has held that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010) ("It must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.")  Here, however, the VA examiner did provide a basis for the conclusion that a medical opinion would be speculative.  In fact, the examiner provided three reasons.  

Even with consideration of Jones, the Board does not, at this time, find the 2005 VA examiner's opinion deficient.  Regardless, the Veteran has now submitted another opinion in support of his claim.  That opinion, in part, criticizes one rationale underlying the VA examiner's conclusion - that the severity of the Veteran's hearing loss is consistent with aging.  In the January 2011 opinion, the private examiner noted that the March 2005 VA examiner found hearing loss not unexpected for a person of the Veteran's age in the 1998 audiogram.  The private examiner stated that one could not chalk up hearing loss to simply "aging."  She noted that a study in the Journal of Aviation, Space, and Environmental Medicine found that moderate to severe hearing loss had been detected in 26% of military personnel 46 years of age or older compared with 10% of the general population who experience that same hearing loss due to aging.  

As an aside, the record contains three other opinions regarding the etiology of the Veteran's hearing loss, written by a private examiner in November 2006, July 2009, and September 2009, respectively.  The Board notes that that these opinions are flawed, in that they contain opinions which either are speculative or are seemingly not based on clinical findings.  However, as the findings in these records are supportive of the Veteran's claim, the Board need not discuss them at this juncture.  

This is now a case whether the evidence in favor of the claim (the 2011 private opinion) and the evidence against the claim (the 2005 VA opinion) are balanced, and the Board must resolve reasonable doubt in the Veteran's favor.  Therefore, the Board finds that the Veteran's bilateral hearing loss is related to service.  

II. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Because this decision constitutes a full grant of the claim for service connection for bilateral hearing loss, there is no reason to discuss how VA has satisfied the VCAA.


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


